In this action by plaintiff wife to recover damages for personal injuries sustained by her, and by plaintiff husband to recover damages for expenses and loss of consortium, plaintiffs appeal from an order denying their motion to remove the action from the City Court of the City of New York to the Supreme Court, and for leave to amend their complaint so as to allege damages in greater amounts. Order reversed, with $10 costs and disbursements, and motion granted, without costs. The amended complaint is to be served within ten days after entry of an order hereon. In oúr opinion, the claim that plaintiff wife’s back injury is grievous and permanent, which is supported by affidavits of her two physicians, was established prima facie. Johnston, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.